The Honorable Jerry Jewell State Senator 721 East 21st Street Little Rock, AR  72206
Dear Senator Jewell:
This is in response to your request for an opinion on the following question:
     Given that many teachers are employed for summer school by the school districts in the state, would the work-days, work hours, and salaries be a proper subject for review by the district's committee on personnel policies as set forth in A.C.A.  6-17-201 et seq.?
Section 6-17-201 et seq of the Arkansas Code addresses school district personnel policies.  Section 6-21-201 requires each school district to have a set of written personnel policies. According to 6-17-204, "the personnel policies of each school district in effect at the time a teacher's contract is entered into or renewed shall be considered to be incorporated as terms of the contract."1  Although these provisions do not expressly discuss summer school personnel or contracts, they do not, by their terms, expressly exclude such employment. Presumably, therefore, the personnel policies in effect at the time the school district "contracts" with a teacher to teach summer school (to the extent applicable) will be incorporated as a part of that contract.  Thus, the school district's personnel policies, to the extent they can have practical applicability to summer school employment, are incorporated into the summer school teacher's contract, and it is my opinion that these personnel policies are subject to review by the school district's committee on personnel policies as provided in A.C.A. 6-17-205.  Additionally, it would appear that special personnel policies with reference to summer school could be adopted by a school district and would be subject to the review through the process involving the personnel policies committee.  Section 6-17-205 sets out the organization and duties of the school district's committee on personnel  policies.  According to this section, "each school district's committee on personnel policies shall . . . review the district's personnel policies to determine if additional policies or amendments to existing policies are needed."  In addition the committee may orally propose new personnel policies or amendments to existing policies to the board of directors.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely, WINSTON BRYANT Attorney General
WB:ddm/cyh
1 This office has previously opined that the teacher salary schedule is considered part of the written personnel policies of a school district.  See Op. Att'y Gen. 91-369 (citing A.C.A. 6-17-201 (Repl. 1993) and Helena-West Helena School Dist. #2 v. Randall, 32 Ark. App. 50, 796 S.W.2d 586 (1990), for this proposition.